
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


Form of RETENTION AGREEMENT

        THIS RETENTION AGREEMENT (the "Agreement") is made as of
this            day of March 2001 between Washington Group International, Inc.,
a Delaware Corporation (the "Company") and                        (the
"Employee").

BACKGROUND

        The Company has determined that it is in its best interests to provide
the payments described in this Agreement to the Employee to assure that the
Company will have the continued dedication of the Employee over the ensuing
several months, notwithstanding the possibility or occurrence of a significant
restructuring or change of control of the Company. To accomplish these
objectives, the Board has authorized the Company to enter into this Agreement.

        In consideration of the mutual promises set forth below, and for other
good and valuable consideration, the sufficiency of which is acknowledged, the
Company and the Employee hereby agree as follows:

AGREEMENT

        1.    Effective Date.    This Agreement shall be effective as of the
date first noted above (the "Effective Date").

        2.    Definitions.    The following capitalized terms used in this
Agreement shall have the meanings assigned to them below:

        "Base Salary" means an amount equal to the annual base salary rate in
effect for the Employee from time to time.

        "Board" means the Board of Directors of the Company.

        "Cause" means the Company having "cause" to terminate the Employee's
employment or service upon (i) the determination by the Company or the Board
that the Employee has ceased to perform his duties to the Company (other than as
a result of his incapacity due to physical or mental illness or injury), which
failure amounts to an intentional or extended neglect of his duties to the
Company, (ii) the Company's or Board's determination that the Employee has
engaged in or is about to engage in conduct materially injurious to the Company,
(iii) the Employee having been convicted of, or plead guilty or no contest to, a
felony or (iv) the failure of the Employee to follow instruction of the Board or
his direct superiors.

        "Change of Control" means and includes the occurrence of any one of the
following events:

        (i)    individuals who, at the Effective Date, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after

        (ii)  the Effective Date and whose election or nomination for Election
was approved by a vote of at least a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest (as described in
Rule 14a-11 under the 1934 Act ("Election Contest") or other actual or
threatened solicitation of proxies or consents by or on behalf of any "person"
(as such term is defined in Section 3(a)(9) of the 1934 Act and as used in
Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board ("Proxy
Contest"), including

--------------------------------------------------------------------------------




by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director;

        (iii)  any person becomes a "beneficial owner" (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities eligible to vote for the election of the Board (the
"Corporation Voting Securities"); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) any acquisition by a person
who is on the Effective Date the beneficial owner of 25% or more of the
outstanding Corporation Voting Securities, (B) an acquisition by the Company
which reduces the number of Corporation Voting Securities outstanding and
thereby results in any person acquiring beneficial ownership of more than 25% of
the outstanding Corporation Voting Securities; (C) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Parent or Subsidiary, (D) an acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities, or (E) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)); or

        (iv)  the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company's stockholders, whether for
such transaction or the issuance of securities in the transaction (a
"Reorganization"), or the sale or other disposition of all or substantially all
of the Company's assets to an entity that is not an affiliate of the Company (a
"Sale"), unless immediately following such Reorganization or Sale; (A) more than
50% of the total voting power of (x) the company resulting from such
Reorganization or the company which has acquired all or substantially all of the
assets of the Company (in either case, the "Surviving Corporation"), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the "Parent Corporation"), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Corporation Voting Securities were converted pursuant to
such Reorganization or Sale), (B) no person (other than (x) the Company, (y) any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (z) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of 25% or more of
the outstanding Corporation Voting Securities) is the beneficial owner, directly
or indirectly, of 50% or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board's approval of the execution of the initial agreement providing for
such Reorganization or Sale (any Reorganization or Sale which satisfies all of
the criteria specified in (A) (B) and (C) above shall be deemed to be a
"Non-Qualifying Transaction"); or

        (v)  approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company unless such transaction is a
Non-Qualifying Transaction.

        "Disability" means the inability of the Employee to perform the
essential functions of his regular duties and responsibilities, with or without
reasonable accommodation, due to a medically determinable physical or mental
illness that has lasted (or can reasonably be expected to last) for a period of
6 consecutive months. A Disability shall be deemed to have occurred if the
Employee makes application for disability benefits under any Company-sponsored
long-term disability program (whether insured or self insured, basic or
supplemental) covering the Employee and qualifies for such benefits.

2

--------------------------------------------------------------------------------

Alternatively, Disability may be determined by the Board or may be established
by certification of two physicians mutually agreed upon by the Employee, or his
personal representative, and the Company.

        "Target Bonus" means 100% of the Employee's Base Salary as in effect on
March 31, 2001.

        3.    Retention Bonus.    The Company will pay to the Employee a total
retention bonus equal to 1.5 times the Employee's Target Bonus, payable in cash
in three equal installments on September 1, 2001, March 1, 2002, and
September 1, 2002; provided that the Employee must be employed by the Company on
the applicable payment date to receive the payment due on that date.
(Notwithstanding the foregoing, if the Employee's employment with the Company
terminates before a particular payment date because of the Employee's death or
Disability, the Company will pay to the Employee (or the Employee's estate in
the case of death) a prorated portion of the retention bonus payment otherwise
due on such payment date, based upon the number of days the Employee remained
employed by the Company since the previous payment date.) This retention bonus
will take the place of all other incentive compensation, whether annual or
long-term, for the Company's 2001 fiscal year (except for any project bonus the
Employee may be eligible to receive). If the Employee is eligible for a project
bonus for 2001, the retention bonus payments payable on September 1, 2001, and
March 1, 2002, under this Agreement shall be offset against the project bonus
for 2001. The retention bonus payment payable on September 1, 2002, shall be
offset against any annual incentive or project incentive compensation otherwise
payable for the Company's 2002 fiscal year.

        4.    Severance Benefit.    If the Employee's employment with the
Company or its subsidiaries is terminated before December 31, 2002 (other than a
termination for Cause or by reason of the Employee's death, Disability or
voluntary resignation or retirement) or if, following a Change in Control, the
Employee's Base Salary is reduced or the Employee is asked to relocate to a city
more than 50 miles from the office or location in which the Employee is based on
the date of the Change in Control and the Employee resigns employment before
December 31, 2002, rather than accepting such reduction in Base Salary or
relocation, the Employee shall be entitled to (1) a prorated portion of the next
retention bonus payment, if any, that otherwise would be payable to the Employee
if no termination had occurred, based upon the number of days the Employee
remained employed by the Company since the previous payment date and (2) an
amount equal to the sum of the Employee's Base Salary as of the date of
termination and the Employee's Target Bonus. The Company shall pay these
severance benefits to the Employee in a single lump sum cash payment within
fifteen (15) days after the Employee's final regular salary payment. If the
Employee's employment with the Company or its subsidiaries is terminated for
Cause or by reason of the Employee's death, Disability or voluntary resignation
or retirement, the Employee is not entitled to any severance benefit under this
paragraph. Any amounts owed to the Employee under this paragraph shall be
subject to offset for amounts owed the Employee under any other plan or
agreement providing for continuation of Compensation after termination of
employment or for any other form of severance benefits that duplicate the
benefits provided hereunder. Notwithstanding the foregoing, any compensation for
services rendered or consulting fees earned after the date of termination shall
not diminish the Employee's right to receive all severance benefits due under
this paragraph.

        5.    Mitigation.    The Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking employment or
otherwise during the period he is entitled to such payment.

        6.    Limitation on Payments and Benefits.    Notwithstanding any
provision of this Agreement to the contrary, if any amount or benefit to be paid
or provided under this Agreement would be an "Excess Parachute Payment," within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code"), or any successor provision thereto, but for the application of
this sentence, then the payments and benefits to be paid or provided under this
Agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment

3

--------------------------------------------------------------------------------


or benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided, determined on an after-tax basis (taking into account
the excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income and employment taxes). Whether
requested by the Employee or the Company, the determination of whether any
reduction in such payments or benefits to be provided under this Agreement or
otherwise is required pursuant to the preceding sentence will be made at the
expense of the Company by the Company's independent accountants, as determined
immediately prior to the Change of Control. The fact that the Employee's right
to payments or benefits may be reduced by reason of the limitations contained in
this paragraph 6 will not of itself limit or otherwise affect any other rights
of the Employee other than pursuant to this Agreement. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced pursuant to this paragraph 6, the Employee will be
entitled to designate the payments and/or benefits to be so reduced in order to
give effect to this paragraph 6. The Company will provide the Employee with all
information reasonably requested by the Employee to permit the Employee to make
such designation. In the event that the Employee fails to make such designation
within 10 business days prior to the date of termination of Employee's
employment, the Company may effect such reduction in any manner it deems
appropriate.

        7.    Successors, Binding Agreement.    

        (a)  The Company will cause any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

        (b)  This Agreement shall inure to the benefit of and be enforceable by
the Company's successors and assigns and by the Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

        8.    Miscellaneous.    

        (a)    Withholding.    The Employee agrees to make appropriate
arrangements with the Company for satisfaction of any applicable federal, state
or local income and excise tax withholding requirements or like requirements to
satisfy all obligations for the payment of such taxes.

        (b)    Assignability.    Payments due under this Agreement may not, at
any time, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Employee, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

        (c)    Discontinued Business.    If the business conducted by the
Company shall be discontinued, any previously earned and unpaid payments under
this Agreement shall become immediately payable to the Employee.

        (d)    Amendments.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer of the Company as may be
specifically designated by the Board.

        (e)    Waivers.    No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

4

--------------------------------------------------------------------------------




        (f)    Entire Agreement.    No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

        (g)    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Idaho.

        (h)    Severability.    The invalidity or enforceability of any
provision of this Agreement shall not affect validity or enforceability of any
other provision of this Agreement, which shall remain in full force and effect.

        (i)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        (j)    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Idaho in accordance with the rules of the American Arbitration Association then
in effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction.

        (k)    Costs of Enforcement.    Each party shall pay its own legal fees
and expenses incurred in connection with any arbitration (or other proceeding
whether or not instituted by the Company or the Employee), relating to the
interpretation or enforcement of any provision of this Agreement (including any
action seeking to obtain or enforce any right or benefit provided by this
Agreement).

        (l)    No Restriction on Employment Rights.    This contract is in
relation to certain benefits and compensation only and is not to be construed as
an employment contract for a definite term. Nothing in this Agreement shall
confer on the Employee any right to continue in the employ of the Company or
shall interfere with or restrict the rights of the Company, which are expressly
reserved, to discharge the Employee at any time for any reason whatsoever, with
or without Cause. Nothing in this Agreement shall restrict the right of the
Employee to terminate his employment with the Company at any time for any reason
whatsoever.

        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date first above written.


 
 
WASHINGTON GROUP INTERNATIONAL, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
EMPLOYEE
 
 
By:
 


--------------------------------------------------------------------------------

[name]


5

--------------------------------------------------------------------------------

Schedule to EXHIBIT 10.2

WGI Retention Agreements
With Named Executives
Each dated as of March 14, 2001

Vincent L. Kontny
Charles R. Oliver, Jr.
Ambrose L. Schwallie
Thomas H. Zarges

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2

